DETAILED ACTION
This office action is responsive to the reply filed 12/18/2020.  Claims 26, 28-30, 32, 34-35, 38-42, 44, and 46-49 remain pending under prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the imaging device of Claim 26 and 44 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

Claims 26, 30, 32, 38-42, 44, and 47-49 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Shultz, Sandra 1, et al. "Measurement of varus-valgus and internal-external
rotational knee laxities in vivo—part I: assessment of measurement reliability and bilateral asymmetry. “Journal of Orthopaedic Research 25.8 (2007): 981-988 (hereinafter "Shultz") and
U.S. Patent Publication 2007/0055176 to Branch et al. (hereinafter "Branch") in view of U.S. Patent Publication 2007/0027421 to Nobbe et al. (hereinafter "Nobbe"), U.S. Patent Publication 2001/0047209 to Solomon et al. (hereinafter "Solomon"), Sullenberger (US Pub No. 20020059937 A1), and Colombet et al (US Pub No. 20060161052).

As to claims 26, 42, 44, and 47-48, Shultz discloses a method for evaluating leg movement characteristics of a patient (Abstract), said patient having a body portion including a first bone, second bone, and third bone, and a first joint intermediate said first and second bones, and a second joint intermediate said second and third bones (Figure 1), said method comprising the steps of: A) providing a joint evaluation apparatus including a first bone supporting portion and a third bone support assembly (Figures 1-3), said third bone support assembly for selective attachment relative to said third bone (page 982, Section Procedures, first paragraph); B) supporting said first bone of said patient with said first bone supporting portion of said joint Procedures, first paragraph) so as to minimize relative movement between said second and third bones (page 983, Section VR - VL Laxity, first paragraph; page 987, Section Discussion; sixth paragraph); D) applying, with said joint evaluation apparatus, torque to said third bone support assembly by rotating said third bone support assembly relative to said first bone supporting portion such that torque is transferred to said second bone via said second joint, while said third bone support assembly is maintaining said second joint in flexion (pages 983-984, Section INT - EXT Laxity, first paragraph; Figure 3); and E) measuring movement of said second bone relative to said first bone resulting from applying said torque (page 983, column 1; Figure 3; Table 1).  Shultz discloses that the first bone is the femur, the second bone is the tibia, the third bone is the foot, the first joint intermediate the first and second bones is the knee, and the second joint is the ankle, best seen in Figure 1.
Furthermore, Branch teaches a method for evaluating leg movement characteristics of a patient (Abstract), said patient having a body portion including a first bone, second bone, and third bone, and a first joint intermediate said first and second bones, and a second joint intermediate said second and third bones , said method comprising the steps of: A) providing an joint evaluation apparatus including a first bone supporting portion and a third bone support assembly, said third bone support assembly for selective attachment relative to said third bone; B) supporting said first bone of said patient with said first bone supporting portion of said joint 
Shultz and Branch fail to explicitly disclose wherein supporting said third bone comprises adjusting a pivotable connection of the joint evaluation apparatus to move said third bone support assembly to move relative to said first bone supporting portion to a natural a valgus-varus alignment of the patient and an imaging device.
Nobbe teaches a dynamic rotary orthotic control system (Title) wherein supporting said third bone comprises adjusting a pivotable connection (paragraphs [0021,0025, 0028-0032; i.e., 
Furthermore, Solomon teaches a control system for the therapeutic mobilization of joints (Abstract) wherein supporting said third bone comprises adjusting a pivotable connection (Pivot 84) of the apparatus (therapeutic motion device 40) to allow said third bone support assembly to move relative to said first bone supporting portion to accommodate a valgus-varus condition of the patient (Figure 7; paragraphs [0028-0033]; i.e., patient's valgus carrying angle).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate supporting said third bone comprises adjusting a pivotable connection of the apparatus to allow said third bone support assembly to move relative to said first bone supporting portion to accommodate a valgus-varus condition of the patient described in Nobbe and Solomon. Doing so would facilitate making tailored adjustments to the apparatus to address variations in each patient's particular stature and rehabilitation requirements (As taught by Nobbe, paragraphs [0001, 0019, 0024-0025, 0028, 0042]; Also, Solomon, paragraph [0031]).
Shultz as modified discloses the claimed invention except measuring the movement with an imaging device while the torque is applied with the motor.
Sullenberger teaches an radiographic imaging analysis of joint motion wherein measuring the movement comprises placing the patient in the imaging device after positioning the body portion of the patient into the joint evaluation apparatus, best seen in Figures 1-3 and 
As to claim 47, Sullenberger teaches the imaging device is a MR scanner (0009-0013, 0031-0033, 0038-0042).
Colombet et al teach that it is well known in the art that measuring movement of the knee as the result of an analogous knee laxity test that includes rotation, can be calculated and displayed in real time to enable visualization of the actual position of the bones in the body part for pre-surgical analysis (0096-0098, 0100, 0101).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz or Branch to incorporate a radiographic imaging device such as MR scanner as taught by Sullenberger such that multiple images can be obtained over time as the body part is moved, the movement is measured with the radiographic imaging device of Sullenberger, such that the torque is applied while obtaining a visualization of the measurement of the movement to the knee, as taught by Colombet et al, to enable real time visual analysis of the body portion, such that in combination, the torque is applied by the motor as taught by Branch.  Doing so allows the operator to observe and/or position the bone in response to images displayed on a monitor and consistently position and rotate a limb for purposes of imaging and evaluating the joints and provide a visual result in real time which is advantageous for monitoring, as taught by the combination of Shultz, Nobbe, Sullenberger, Solomon, and Colombet et al.

As to claim 30, Shultz as modified discloses the method of claim 26. Shultz further discloses applying the torque comprises measuring the torque applied to said third bone support assembly, i.e. 0-5 Nm (pages 983-984, Section INT-EXTLaxity, first paragraph; Figure3).
As to claim 32, Shultz as modified discloses the method of claim 31. Shultz further discloses wherein step "A" further includes providing a patella stabilizer assembly for selective attachment proximate said knee and for fixing said knee relative to said frame while still allowing said knee to flex (page 982, Section Procedures, first paragraph; Figures 1-3).
As to claim 38, Shultz as modified discloses the method of claim 26. Shultz fails to explicitly disclose wherein the pivotable connection comprises a pivot point of a frame of the apparatus, the pivot point being located below a knee flexion platform of the apparatus.
Nobbe teaches a dynamic rotary orthotic control system (Title) wherein the pivotable connection (paragraphs [0021,0025, 0028-0032; i.e., wedge plates 20 or discs 62) comprises a pivot point of a frame of the apparatus (DROCS 10), the pivot point being located below a knee flexion platform of the apparatus (Figures 1-3 and 9; paragraphs [0019, 0023,0029, 0039]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate the pivotable connection comprises a pivot point of a frame of the apparatus, the pivot point being located below a knee flexion platform of the apparatus described in Nobbe. Doing so would facilitate making tailored adjustments to the apparatus to meet each patient's particular stature and rehabilitation requirements (As taught by Nobbe, paragraphs [0001, 0019, 0024-0025, 0028, 0042]).
As to claim 39, Shultz as modified discloses the method of claim 26. Shultz fails to explicitly disclose wherein: the apparatus comprises first and second rails; and the pivotable connection connects the first and second rails.
Solomon teaches a control system for the therapeutic mobilization of joints (Abstract) wherein the apparatus comprises first (drive stays 76 and 78) and second rails (parallel rods 86 and 88); and the pivotable connection (pivot 84) connects the first and second rails (Figure 7; paragraphs [0028-0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate the apparatus comprises first and second rails; and the pivotable connection connects the first and second rails described in Solomon. Doing so would utilize a pivot to compensate for the variations in the patient's valgus condition and the adjustable distance between the elbow actuators (As taught by Solomon, paragraph [0031]).
As to claim 40, Shultz as modified discloses the method of claim 39. Shultz fails to explicitly disclose wherein: the first rail is substantially aligned with a tibia of the patient; and the second rail is substantially aligned with a femur of the patient.
Solomon teaches a control system for the therapeutic mobilization of joints (Abstract) wherein the first rail is substantially aligned with a tibia of the patient; and the second rail is substantially aligned with a femur of the patient (Figures 7 and 9; paragraphs [0031,0040-0042, 0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate the first rail is substantially aligned with a tibia of the patient; and the second rail is substantially aligned with a femur of the patient described in 
As to claim 41, Shultz as modified discloses the method of claim 26. Shultz fails to explicitly disclose comprising adjusting a patella stabilizing assembly of the apparatus after adjusting the pivotable connection to accommodate the valgus-varus condition.
Nobbe teaches a dynamic rotary orthotic control system (Title) comprising adjusting a patella stabilizing assembly of the apparatus (paragraphs [0019, 0029, and 0039]) after adjusting the pivotable connection (paragraphs [0021, 0025, 0028-0032; i.e., wedge plates 20 or discs 62) to accommodate the valgus-varus condition (paragraphs [0001, 0024, 0042-0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate adjusting a patella stabilizing assembly of the apparatus after adjusting the pivotable connection to accommodate the valgus-varus condition described in Nobbe. Doing so would facilitate making tailored adjustments to the apparatus to meet each patient's particular stature and rehabilitation requirements (As taught by Nobbe, paragraphs [0001, 0019, 0024-0025, 0028, 0042]).
As to Claims 42 and 48, Shultz in combination with Sullenberger disclose measuring the movement comprises: capturing images of limb segments of said body portion with the imaging device of Sullenberger; and determining relative motion of the first joint knee by evaluating relative positions of the limb segments as already taught by Shultz and would thus be in the captured images (page 983, column 1; Figure 3; Table 1 of Shultz).  Colombet et al also teaches the same (0096-0098, 0100, 0101).
As to Claim 49, Shultz in combination with Branch, Sullenberger, and Colombet et al disclose the images are captured at set time intervals while the torque is applied, in that it would be obvious to use the capturing of the images as the foot is moved as taught by Sullenberger and in particular the knee is rotated, as taught by Colombet et al, using the motor of Branch, to advantageously provide multiple images in real time as the knee is rotated, as taught by Colombet et al, in the diagnostic test.

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz
and Branch in view of Nobbe, Sullenberger, Solomon, and Colombet et al, in further view of U.S. Patent 4,733,859 to Kock et al. (hereinafter "Kock").
As to claim 28, Shultz as modified discloses the method of claim 27. Shultz fails to explicitly disclose wherein said flexion is dorsiflexion.
Kock teaches an exercise apparatus (Title) wherein said flexion is dorsiflexion (column 6, lines 12-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate wherein said flexion is dorsiflexion described in Kock. Doing so would align the ankle joints with the mechanical axis of rotation of the apparatus (Vermont Knee Laxity Device) counterweight system (As taught by Shultz, page 982, Section Procedures, first paragraph). Additionally/Alternatively, the ability to adjust the apparatus to the natural angle of the foot and/or isolate an axis to which the foot can move (As taught by Kock, column 6, lines 12-52). 
As to claim 29, Shultz as modified discloses the method of claim 27. Shultz fails to explicitly disclose wherein said flexion is pronation.
Kock teaches an exercise apparatus (Title) wherein said flexion is pronation (column 6, lines 12-
52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate wherein said flexion is pronation described in Kock. Doing so would align the ankle joints with the mechanical axis of rotation of the apparatus (Vermont Knee Laxity Device) counterweight system (As taught by Shultz, page 982, Section Procedures, first paragraph). Additionally/Alternatively, the ability to adjust the apparatus to the natural angle of the foot and/or isolate an axis to which the foot can move (As taught by Kock, column 6, lines 12-52).

Claims 34 and 35 are rejected under pre-AI A 35 U.S.C. 103(a) as being unpatentable over Shultz and Branch in view of Nobbe, Sullenberger, Solomon, and Colombet et al, in further view of U.S. Patent 5,908,397 to Tatum et al. (hereinafter "Tatum").
As to claim 34, Shultz as modified discloses the method of claim 33. Shultz fails to explicitly disclose wherein step "A" further includes providing a dorsiflexion wedge as part of said foot support assembly.
Tatum teaches a method for restraining and positioning legs of a patient (column 3, lines 10-13) wherein step "A" further includes providing a dorsiflexion wedge (130) as part of said foot support assembly (100).

As to claim 35, Shultz as modified discloses the method of claim 33. Shultz fails to explicitly disclose wherein step "A" further includes providing said foot support assembly with an ankle dorsiflexion adjustment feature.
Tatum teaches a method for restraining and positioning legs of a patient (column 3, lines 10-13) wherein step "A" further includes providing said foot support assembly (100) with an ankle dorsiflexion adjustment feature (column 11, lines 10-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Shultz to incorporate wherein step "A" further includes providing said foot support assembly with an ankle dorsiflexion adjustment feature described in Tatum. Doing so would provide a means to adjust dorsiflexion angle depending on the needs of the patient and the judgement of the clinician (As taught by Tatum, column 11, lines 10-25).

Claim 46 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Shultz and Branch in view of Nobbe, Sullenberger, Solomon, and Colombet et al, in further view of Zhang (US Pub No. 20080194997).
As to claim 46, Shultz as modified discloses the method of claim 44. Shultz fails to explicitly disclose using the imaging device is a CT scanner.  Zhang teach that it is well-known in the art to .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant’s main point is that the prior art does not disclose application of torque using a motor of a joint evaluation apparatus while movement is measured with an imaging device.  However, applicant’s arguments against the prior art are not commensurate in scope with applicant’s disclosure. 
As noted above, applicant’s drawings do not show the joint evaluation apparatus claimed positioned in the imaging device.  Therefore, applicant’s arguments (pg.9 top) that any modifications to use the apparatus of Shultz or Branch in an imaging device would be structurally or operationally incompatible are not persuasive because applicant’s disclosure and claims do not provide any evidentiary or specific reasons why applicant’s invention is able to be used or placed in the imaging device, while the apparatus of Shultz or Branch -- which is by the 
Applicant also contends that Sullenberger does not allow joint movement “while the movement is measured with the imaging device.”  However, it is noted that this limitation is a little misleading on its face and does not accurately reflect the scope of applicant’s disclosure.
The specification is drawn toward images taken over a time interval, i.e. not continuously, and therefore there is no requirement that there is movement of the joint at the same point in time at which the image is captured.  Rather, a series of images is provided to evaluate relative positions of the bones and thus the joint (spec paragraph 0175 publication).  Thus, the invention only requires that the imaging device “measure” or capture images of the joint in the various stages of the movement, i.e. at least two different positions, and not necessarily at a point in time in which the joint is also moving.  Since Sullenberger provides an analogous joint evaluation apparatus used with an imaging device to image the knee in various positions, a skilled artisan would reasonably interpret the images obtained after the adjustment of the knee into different positions as taught by Sullenberger to constitute “measuring with an imaging device, movement of the second bone relative to said first bone…while the movement is measured with the imaging device” as claimed.  As previously noted above, Sullenberger 
	Additionally, as previously indicated, Colombet et al was also set forth to teach measuring movement of the knee while it is displayed, i.e. in real time, which provides the end result of an image of movement of the joint, on a display in real time.  The real time constitutes the limitation “while the movement is measured.”  One of ordinary skill would recognize that this display is also equally as effectively produced by traditional imaging, such as that taught with the device of Sullenberger.  Thus, when Colombet et al is combined with Sullenberger, along with Shultz or Branch, the prior art makes obvious the limitation in step E.  
Although applicant contends that Colombet et al “measures” the position of the knee using markers, it is noted that the claims do not preclude “measuring” by additional means.  Further, the claim does not specify what “measuring” must entail or what output must be result from the measuring.  Thus, the measuring by Colombet et al of the knee laxity tests is relevant to the invention as claimed.  The same applies to applicant’s arguments with respect to Shultz not providing the same.  Lastly, Sullenberger already discloses “measuring with an imaging device…while the movement is measured” as elaborated above.  It is noted that the claims do 
Applicant also contends that the prior art does not teach adjusting a pivotable connection of a joint evaluation apparatus to move a third bone support assembly relative to a first bone supporting portion to a natural valgus-varus alignment of a patient (pg. 6 bottom).  However, applicant has not provided specifics as to which part of the combination applicant does not agree.  Therefore, the office’s previous arguments and remarks are maintained.
It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, any differences in structure between Sullenberger and Shultz or Branch do not teach away from the combination because the claims do not require any structural specifics for the joint evaluation apparatus; rather the claims are merely drawn to the method of applying torque using a motor of a general joint evaluation apparatus while movement is measured with an imaging device, which are all known structures and functions.  Therefore, the combination of Shultz, Branch, and Sullenberger with the others is maintained.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791